Case 1:19-cv-00350-CFC Document 33 Filed 09/16/19 Page 1 of 44 PageID #: 1239




                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE


REALTIME DATA LLC d/b/a IXO,

                   Plaintiff,          C.A. No. 19-350-CFC

            v.

KAMINARIO, INC.,

                   Defendant.



      PLAINTIFF REALTIME DATA LLC’S ANSWERING BRIEF
  IN OPPOSITION TO DEFENDANTS’ MOTION (D.I. 23) TO DISMISS
               FOR FAILURE TO STATE A CLAIM


September 16, 2019                      BAYARD, P.A.

OF COUNSEL:                             Stephen B. Brauerman (No. 4952)
                                        600 N. King Street, Suite 400
Marc A. Fenster                         Wilmington, DE 19801
Brian D. Ledahl                         (302) 655-5000
Reza Mirzaie                            sbrauerman@bayardlaw.com
Paul A. Kroeger
C. Jay Chung                            Attorneys for Plaintiff Realtime Data
RUSS, AUGUST & KABAT                    LLC
12424 Wilshire Boulevard, 12th Floor
(310) 826-7474
Los Angeles, CA 90025-1031
mfenster@raklaw.com
bledahl@raklaw.com
rmirzaie@raklaw.com
pkroeger@raklaw.com
jchung@raklaw.com
Case 1:19-cv-00350-CFC Document 33 Filed 09/16/19 Page 2 of 44 PageID #: 1240




                                        TABLE OF CONTENTS
                                                                                                               Page(s)

I.    INTRODUCTION..............................................................................................1

II.   MULTIPLE COURTS HAVE UPHELD THE PATENTABILITY OF
      REALTIME’S PATENTS UNDER 35 U.S.C. § 101........................................2
III. LEGAL STANDARD ........................................................................................3

IV. DEFENDANT HAS NOT MET ITS BURDEN TO CLEARLY AND
    CONVINCINGLY ESTABLISH THAT THE CLAIMS ARE INVALID
    UNDER § 101 ....................................................................................................4
         A. Defendant Cannot Show that the Claims Are Directed to an
              Abstract Idea Under Alice Step 1. ......................................................... 6
                  1. It is clear from the faces of the patents that they claim
                          technological solutions to technological problems
                          relating to digital data compression. ........................................... 6
                  2. Defendant’s flawed arguments mischaracterize the law and
                        the claims. ................................................................................. 11

                           a.        Defendant’s arguments regarding the ’825 patent
                                     are flawed........................................................................ 11
                           b.        Defendant’s arguments regarding the ’751
                                     and ’458 patents are flawed. ........................................... 20
         B. Defendant Also Cannot Show That the Claims Lack Inventive
              Concept Under Alice Step 2. ............................................................... 27
                  1. The analysis under Alice step 2 involves questions of fact. ............ 27

                  2. The intrinsic record confirms that the claimed inventions
                        involve unconventional technological solutions under
                        step 2. ........................................................................................ 30
                  3. Defendant’s conclusory arguments contravene Federal
                        Circuit precedent and must be rejected. .................................... 33



                                                            i
Case 1:19-cv-00350-CFC Document 33 Filed 09/16/19 Page 3 of 44 PageID #: 1241




                 4. Defendant has not clearly and convincingly shown that all of
                       the claims are ineligible ............................................................ 35
        C. As Set Forth in Realtime’s Complaint, Proper Construction of the
             Claims Confirms that the Claims Are Patent Eligible Under §
             101 ....................................................................................................... 36
                                    “compressing” / “compressed” / “compression”:
                                    [representing / represented / representation of] data
                                    with fewer bits ................................................................ 36

                                    “descriptor”: recognizable digital data ........................... 36

                                    “data stream”: one or more data blocks transmitted
                                    in sequence...................................................................... 36
                                    “data block”: a single unit of data, which may
                                    range in size from individual bits through complete
                                    files or collection of multiple files.................................. 36
                                    “analyze”: directly examine............................................ 36
V. CONCLUSION ................................................................................................38




                                                           ii
Case 1:19-cv-00350-CFC Document 33 Filed 09/16/19 Page 4 of 44 PageID #: 1242




                                           TABLE OF AUTHORITIES

                                                                                                              Page(s)
Cases
Aatrix Software, Inc. v. Green Shades Software, Inc.,
 F.3d, 2018 WL 843288 (Fed. Cir. Feb. 14, 2018). .............................. 4, 28, 29, 35
Accenture Global Servs., GmbH v. Guidewire Software, Inc.,
  728 F.3d 1336 .........................................................................................................3
Alice Corp. Pty. Ltd. v. CLS Bank Int’l,
  134 S. Ct. 2347 (2010).............................................................................. 4,6, 5, 27
Apple, Inc. v. Ameranth, Inc.,
 842 F.3d 1229 (Fed. Cir. 2016) ............................................................................19
Ashcroft v. Iqbal,
  556 U.S. 662 (2009) ...............................................................................................3
Bascom Glob. Internet Servs., Inc. v. AT&T Mobility LLC,
 827 F.3d 1341 (Fed. Cir. 2016) ........................................................... 5, 27, 33, 35
Bell Atl. Corp. v. Twombly,
  550 U.S. 544 (2007) ...............................................................................................3
Berkheimer v. HP Inc.,
  F.3d --, 2018 WL 774096 (Fed. Cir. Feb. 8, 2018) ..............................................27
BSG Tech LLC v. Buyseasons, Inc.,
 899 F.3d 1281 (Fed. Cir. 2018) ............................................................................16
Core Wireless Licensing v. LG Elecs., Inc.,
 F.3d, 2018 WL 542672, *4 (Fed. Cir. Jan. 25, 2018). ...........................................8
DDR v. Hotels.com LP,
 773 F.3d 1245 (Fed. Cir. 2014). .............................................................................7
Elec. Power Grp., LLC v. Alstom S.A.,
  830 F.3d 1350 (Fed. Cir. 2016) ............................................................................19
Enfish, LLC v. Microsoft Corp.,
 822 F.3d 1327 (Fed. Cir. 2016) .................................................................... passim
Extraction & Transmission LLC v. Wells Fargo Bank, Nat. Ass’n,
  776 F.3d 1343 (Fed. Cir. 2014) ..................................................................... 18, 36
FairWarning IP v. Iatric Sys., Inc.,
 839 F.3d 1089 (Fed. Cir. 2016) ............................................................................19

                                                            ii
Case 1:19-cv-00350-CFC Document 33 Filed 09/16/19 Page 5 of 44 PageID #: 1243




Finjan, Inc. v. Blue Coat Sys., Inc.,
  F.3d, 2018 WL 341882 (Fed. Cir. Jan. 10, 2018). ................................................6
Intellectual Ventures I LLC v. Capital One Fin. Corp.,
   850 F.3d 1332 (Fed. Cir. 2017) ...........................................................................19
Interval Licensing LLC v. AOL, Inc.,
  896 F.3d 1335 (Fed. Cir. 2018) ............................................................................19
JSDQ Mesh Techs. LLC v. Fluidmesh Networks, LLC,
  No. 16-CV-212-GMS, 2016 WL 4639140 (D. Del. Sept. 6, 2016) .......................4
MAZ Encryption Techs. LLC v. Blackberry Corp.,
 No. 13-304-LPS, 2016 WL 5661981 (D. Del. Sept. 29, 2016) ............................35
McGinley v. Franklin Sports, Inc.,
 262 F.3d 1339 (Fed. Cir. 2001) ............................................................................27
McRO, Inc. v. Bandai Namco Games America, Inc.,
 837 F.3d 1299 (Fed. Cir. 2016) ............................................................................14
Microsoft Corp. v. i4i Ltd. P’ship,
 131 S. Ct. 2238 (2011)............................................................................................3
Realtime Data LLC v. Actian Corp. et al.,
  Case No. 15-cv-463-RWS-JDL, Dkt. No. 184 (E.D. Tex. Nov. 30, 2015) .....3, 37
RecogniCorp, LLC v. Nintendo Co.,
  855 F.3d 1322 (Fed. Cir. 2017) ..................................................................... 17, 36
Smart Sys. Innovations, LLC v. Chicago Transit Auth.,
 873 F.3d 1364 (Fed. Cir. 2017) ............................................................................19
Two-Way Media Ltd. v. Comcast Cable Commc'ns, LLC,
 874 F.3d 1329 (Fed. Cir. 2017) ............................................................................19
Verint Sys. Inc. v. Red Box Recorders Ltd.,
  226 F. Supp. 3d 190 (S.D.N.Y. 2016) ..................................................................12
Visual Memory LLC v. Nvidia Corp.,
  867 F.3d 1253 (Fed. Cir. 2017). ................................................................... passim
Voit Techs., LLC v. Del-Ton, Inc.,
 757 F. App’x 1000 (Fed. Cir. 2019) .....................................................................19




                                                        iii
Case 1:19-cv-00350-CFC Document 33 Filed 09/16/19 Page 6 of 44 PageID #: 1244




I.    INTRODUCTION

      The claims at issue here are not abstract, but rather are limited to particularized

technological solutions that improve computer capabilities—e.g., digital data

compression systems to increase the capacity of a computer system to store or

transfer data more efficiently. The claims describe specific ways (e.g., using state

machine, data accelerator, performing analysis that is not based solely on a

descriptor, etc.) to make this happen. Moreover, the claims require much more than

well-understood, routine, conventional activities for solving the then-existing

problems in the field of digital-data compression. Indeed, the intrinsic record,

including the patents’ specifications, demonstrate this, which at least raises factual

issues that preclude dismissal.

      Related patents have gone through § 101 scrutiny before in multiple districts.

For example, a Texas court ruled that the ’728, ’530, ’908, and ’204 patents, all of

which are related to—and share specifications with—patents asserted in this case,

are “inventive” and “directed to patent eligible subject matter” because they disclose

“specific improvement[s] in computer capabilities” and “specify direct ways to fix

issues in data transmission.” (Ex. 1.) In that order, the court expressly rejected the

very same arguments that Defendant asserts here, including that the inventions

require only conventional computer technology and focus only on desired results. A

Massachusetts court likewise rejected a similar attempt to invalidate Realtime’s



                                           1
Case 1:19-cv-00350-CFC Document 33 Filed 09/16/19 Page 7 of 44 PageID #: 1245




patents under § 101 and adopted the Texas court’s ruling in full. (Ex. 4.)1 As these

rulings show, the claims are patent-eligible. At minimum, there are fact issues,

including issues relating to claim construction, that preclude dismissal.

       Because Defendant has failed to meet the heightened burden to show that the

only plausible reading of the patents must be that there is clear and convincing

evidence of ineligibility, its motion should be denied.

II.    MULTIPLE COURTS HAVE UPHELD THE PATENTABILITY OF
       REALTIME’S PATENTS UNDER 35 U.S.C. § 101
       In a detailed, twenty-two-page opinion issued on September 20, 2017,

Magistrate Judge Love in the Eastern District of Texas issued a Report and

Recommendation finding the claims of the ’728, ’530, ’908, and ’204 patents to be

eligible under § 101. (Ex. 1 (Realtime Data LLC v. Carbonite, Inc., No. 6:17-cv-

0012, D.I. 70 (E.D. Tex. Sept. 20, 2017).) The ’728 patent is in the same family as—

and shares a specification with—the asserted ’825 patent; the ’530 and ’908 patents

are in the same family as—and share a specification with—the asserted ’458 patent;

and the ’204 patent is in the same family as—and shares a specification with—the

asserted ’751 patent.

       On March 7, 2018, “[a]fter careful consideration,” District Judge Young in

Massachusetts adopted in full Judge Love’s rulings in full. (Ex. 4.) These courts


1
 Moreover, the ’728, ’530, and ’908 patents were confirmed to be patentable in Final Written
Decisions by the PTAB after adversarial inter partes reviews. (Exs. 5–7.)


                                             2
Case 1:19-cv-00350-CFC Document 33 Filed 09/16/19 Page 8 of 44 PageID #: 1246




correctly concluded that the patents are not abstract but are directed to patent eligible

subject matter, and that they are also inventive. Consistent with these rulings, two

judges in Texas also denied two other § 101 motions involving two of the three

patent families at issue here.2

III.   LEGAL STANDARD

       “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Viewing them in the light most

favorable to the plaintiffs, well-pleaded factual allegations “must be enough to raise

a right to relief above the speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007). “Patent eligibility under § 101 presents an issue of law . . .

contain[ing] underlying factual issues.” Accenture Global Servs. v. Guidewire

Software, Inc., 728 F.3d 1336, 1340–41 (Fed. Cir. 2013). And because the

presumption of patent validity applies to the § 101 analysis, see Microsoft Corp. v.

i4i Ltd. P’ship, 131 S.Ct. 2238, 2245 (2011), “[a]t the motion to dismiss stage a


2
  In Realtime Data LLC v. Actian Corp., No. 15-cv-463 (E.D. Tex.) (“Actian”), which involved
the ’530 and ’908 patents related to the asserted ’458 patent, and Pat. Nos. 7,378,992 and
8,643,513, which are related to the asserted ’825 patent, Magistrate Judge Love held that “an
assessment of the claims at issue—by a careful reading of the claims themselves—does not clearly
reveal that the patents are abstract.” (Ex. 2 at 11.) District Judge Schroeder adopted these findings
and further held that under Realtime’s view that the claims are directed to the compression of
digital data (which the Court is required to accept as true on a motion to dismiss), defendants’
argument that the patents are directed to an abstract idea “would fail” because the patents “provide
technological solutions to problems arising specifically in the realm of computer technology.” (Ex.
3 at 2.). Judge Schroeder overruled each of defendant’s objections to Judge Love’s findings,
declaring that “the Court is not persuaded by Defendants’ oversimplification of Plaintiff’s patents.”
(Id. at 2.)

                                                 3
Case 1:19-cv-00350-CFC Document 33 Filed 09/16/19 Page 9 of 44 PageID #: 1247




patent claim can be found directed towards patent-ineligible subject matter if the

only plausible reading of the patent must be that there is clear and convincing

evidence of ineligibility.” JSDQ Mesh Techs. LLC v. Fluidmesh Networks, LLC, No.

16-CV-212-GMS, 2016 WL 4639140, at *1 (D. Del. Sept. 6, 2016).3 The Federal

Circuit has made clear that patent eligibility can be determined at the Rule 12(b)(6)

“only when there are no factual allegations that, taken as true, prevent resolving the

eligibility question as a matter of law.” Aatrix Software, Inc. v. Green Shades

Software, Inc., 882 F.3d 1121, 1125 (Fed. Cir. 2018).

IV.      DEFENDANT HAS NOT MET ITS BURDEN TO CLEARLY AND
         CONVINCINGLY ESTABLISH THAT THE CLAIMS ARE
         INVALID UNDER § 101

         There are three narrow exceptions to § 101’s broad patent-eligibility

principles: laws of nature, physical phenomena, and abstract ideas. Bilski v. Kappos,

561 U.S. 593, 594 (2010). The Supreme Court has warned, however, that

interpreting these exceptions too broadly could “swallow all of patent law” because

“[a]t some level, ‘all inventions . . . embody, use, reflect, rest upon, or apply laws of

nature, natural phenomena, or abstract ideas.’” Alice Corp. Pty. Ltd. v. CLS Bank

Int’l, 134 S. Ct. 2347, 2354 (2010).

         In Alice, the Supreme Court articulated a two-step analysis for determining

patent eligibility under § 101. First, the court must determine “whether the claims at


3
    All emphases added unless otherwise noted.

                                                 4
Case 1:19-cv-00350-CFC Document 33 Filed 09/16/19 Page 10 of 44 PageID #: 1248




issue are directed to [a] patent-ineligible concept,” such as an abstract idea. Alice,

134 S. Ct. at 2355. Although previously often handled in a summary manner, the

Federal Circuit has recently emphasized the importance of this step of the analysis,

explaining that the first Alice step “plainly contemplates that the first step of the

inquiry is a meaningful one, i.e., that a substantial class of claims are not directed to

a patent-ineligible concept.” Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1334

(Fed. Cir. 2016) (emphasis in original).

      If the claims are directed to an abstract idea, the second step of the Alice

analysis calls for the court to “consider the elements of each claim both individually

and ‘as an ordered combination’ to determine whether [the claims contain] an

element or combination of elements that is ‘sufficient to ensure that the patent in

practice amounts to significantly more than a patent upon the [abstract idea] itself.’”

Alice, 134 S. Ct. at 2355. Inventions that “improve[] an existing technological

process” or “solve[] a technological problem in ‘conventional industry practice’” are

patent eligible. Id. at 2358. Furthermore, a defendant cannot prevail on this step

simply by showing that each individual claim element was “known in the art” or

conventional. Bascom Glob. Internet Servs., Inc. v. AT&T Mobility LLC, 827 F.3d

1341, 1349 (Fed. Cir. 2016). Even where individual elements are conventional

technologies, the specific arrangement of conventional technologies can also form

the inventive concept. Id. at 1350.



                                           5
Case 1:19-cv-00350-CFC Document 33 Filed 09/16/19 Page 11 of 44 PageID #: 1249




      A.     Defendant Cannot Show that the Claims Are Directed to an
             Abstract Idea Under Alice Step 1.
             1.     It is clear from the faces of the patents that they claim
                    technological solutions to technological problems relating to
                    digital data compression.

      Under the Supreme Court’s Alice framework, claims that “improve[] an

existing technological process” or “solve a technological problem in ‘conventional

industry practice’” are patent eligible. Alice, 134 S. Ct. at 2358. The Federal Circuit

has applied these standards in several controlling cases to uphold the patentability

of claims challenged as abstract.

      In Finjan, the Federal Circuit held eligible a patent for identifying suspicious

computer virus. Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303–06 (Fed.

Cir. 2018). Finjan’s claim recited only three steps: (a) “receiving” computer

program; (2) “generating … security profile that identifies suspicious code;” and (3)

“linking” the security profile to the computer program. Id. The claim did not specify

how to “identif[y] suspicious code.” Id. at 1303. While acknowledging that prior

Federal Circuit precedent has held that “virus screening,” by itself, is an abstract

idea, the court nevertheless held that Finjan’s patent claim was not abstract because

it was not directed to just any “virus screening,” but instead limited to a particular

type of virus screening, which constituted improvement in computer functionality.

In so holding, the court rejected the same argument advanced by Defendant here,

namely, that the claims “do not sufficiently describe how to implement” any idea.


                                          6
Case 1:19-cv-00350-CFC Document 33 Filed 09/16/19 Page 12 of 44 PageID #: 1250




Id. at 1305. On this point, the court held that the three recited steps were all that was

needed to render the claim patent-eligible. Id.

      In Enfish, the Federal Circuit reversed an ineligibility ruling on a database

patent, which the district court described as being directed to “storing, organizing,

and retrieving memory in a logical table.” Enfish, 822 F.3d at 1337. The Federal

Circuit held that “describing the claims at such a high level of abstraction and

untethered from the language of the claims all but ensures that the exceptions to §101

swallow the rule.” Id. It further criticized the district court’s analysis for

“downplay[ing] the invention’s benefits” disclosed in the specification. Id. at 1337–

38. Because the claims were “designed to improve the way a computer stores and

retrieves data in memory,” they were “directed to a specific implementation of a

solution to a problem in the software arts” and, thus, “not directed to an abstract

idea.” Id. at 1339.

      Similarly, in DDR Holdings, the claims addressed “the problem of retaining

website visitors.” DDR Holdings LLC v. Hotels.com LP, 773 F.3d 1245, 1257 (Fed.

Cir. 2014). Despite being directed to e-commerce, the court held that these claims

“stand apart” from abstract claims “because they do not merely recite the

performance of some business practice known from the pre-Internet world along

with the requirement to perform it on the Internet.” Id. Instead, “the claims recite[d]

an invention that is not merely the routine or conventional use of the Internet.” Id. at



                                           7
Case 1:19-cv-00350-CFC Document 33 Filed 09/16/19 Page 13 of 44 PageID #: 1251




1259. Thus, they were eligible because the patented claims were “necessarily rooted

in computer technology in order to overcome a problem specifically arising in the

realm of computer networks.” Id. Notably, in Actian, Judge Schroeder specifically

found that Realtime’s patents “are more analogous to those in DDR Holdings

because they provide technological solutions to problems arising specifically in the

realm of computer technology.” (Ex. 3 at 2.)

      In Visual Memory, the claims recited “memory” and “processor” with

“operational characteristics” which “determines a type of data.” Visual Memory LLC

v. Nvidia, 867 F.3d 1253, 1257 (Fed. Cir. 2017). The court rejected defendant’s

argument that the claims “are directed to no more than a desired result” or that the

patent claims “nothing more than a black box.” Id. at 1260–61. The court cautioned

against over-simplifying the claims, and held that they were directed to

“improvements to computer functionality” as opposed to “economic or other tasks

for which a computer is used in its ordinary capacity.” Id. at 1258–61.

      In Core Wireless, the Federal Circuit affirmed eligibility of a patent about

summarizing and presenting information in electronic devices. Core Wireless

Licensing v. LG Elecs., Inc., 880 F.3d 1356, 1362 (Fed. Cir. 2018). In so doing, the

court rejected defendants’ failure to acknowledge key claim elements and cautioned

that courts “must be mindful that all inventions at some level embody, use, reflect,

rest upon, or apply laws of nature, natural phenomena, or abstract ideas.” Id. at 1361.



                                          8
Case 1:19-cv-00350-CFC Document 33 Filed 09/16/19 Page 14 of 44 PageID #: 1252




It held that the patent claimed “an improvement in the functioning of computers”

(id. at 1363) because the claims were limited “to a particular manner of

summarizing and presenting information in electronic devices.” Id. at 1362.

      As in Finjan, Enfish, DDR, Visual Memory, and Core Wireless, the claimed

inventions here provide particular technological solutions to overcome technological

problems specific to the field of digital data compression. The patents themselves

state they are directed to problems unique to the realm of digital data, a form of data

“not easily recognizable to humans in native form.” (E.g., ’458 Patent at 1:24-

59; ’825 Patent at 1:49–65.) In this realm, the patents describe particular

combinations of steps or structural computer components to help improve detection

and exploitation of redundancies, for example, in the incoming strings of computer

“1s” and “0s.”

      The patents teach specific improvements to the function of the computer parts

themselves, such as computer memory and computer-data storage and retrieval

mechanisms. For example, the ’825 patent describes various problems in the

conventional art, including the “content sensitive behavior” of various compression

techniques and the “extremely large number of application programs” and data types

or content. (E.g., ’825 Patent at 2:26–3:15.) The ’825 patent solved these problems

by providing systems utilizing two digital-data compression techniques (e.g.,

content dependent and content independent) to compress/decompress data blocks



                                          9
Case 1:19-cv-00350-CFC Document 33 Filed 09/16/19 Page 15 of 44 PageID #: 1253




based on analysis of the specific content of data. And the patents overcame the issue

of relying solely on a descriptor (e.g., file extensions such as “.doc,” “.txt,” etc.) by

requiring a direct examination of the digital-data payload rather than examining just

the descriptor. (E.g., ’825 Patent claim 1.) The ’458 patent solved problems in the

conventional digital data compression arts by providing systems utilizing two

different lossless dictionary compression encoders. (E.g., ’458 Patent claim 1.) And

the ’751 patent solved problems in the conventional digital-data compression by

utilizing a state machine to compress data blocks based on an analysis of the specific

content of the data being encoded. (E.g., ’751 Patent claim 1.) The claimed solutions

are not abstract. They are necessarily rooted in computer technology and aimed at

solving limitations in then-existing digital-data compression.

      In fact, applying the Federal Circuit’s analysis, Realtime’s patents present a

clearer case of subject-matter eligibility than those held eligible in DDR Holdings.

In that case, after analyzing the claims, which were directed to the “look and feel”

of websites, the court held that, although “the [asserted] claims do not recite an

invention as technologically complex as an improved, particularized method of

digital data compression,” they were nonetheless patent eligible. 773 F.3d at 1259.

The claims here present precisely the type of invention the Federal Circuit

recognized as unquestionably patent eligible—particularized systems and methods

of digital data compression.



                                           10
Case 1:19-cv-00350-CFC Document 33 Filed 09/16/19 Page 16 of 44 PageID #: 1254




       Indeed, applying the Supreme Court and Federal Circuit precedents, courts in

Texas and Massachusetts have held that related patents with substantially identical

specifications are eligible under § 101. (Ex. 1–4.) For instance, a Texas court found

that the ’728, ’530, ’908, and ’204 patents asserted here are patent eligible in a

Report and Recommendation by Magistrate Judge Love. (Ex. 1.) The case was

transferred to the District of Massachusetts, where Judge Young adopted Judge

Love’s findings in full “[a]fter careful consideration.” (Ex. 4.) These courts rejected

the same arguments advanced by Defendant here, including arguments about

“generic components” (Ex. 1 at 9, 11, 15, 17) and about claims purportedly reciting

“only desired results” (e.g., id. at 12, 17, 20, 21). The courts expressly rejected the

defendants’ oversimplification of the claims and held that the patents are eligible

and inventive. (Id.)4

       2.      Defendant’s flawed arguments mischaracterize the law and the
               claims.

               a.     Defendant’s arguments regarding the ’825 patent are
                      flawed.

       Defendant asserts that the ’825 patent claims are directed to “selecting and

performing a data compression technique based on the attributes of the data being

compressed.” (Mot. at 12–13.) But even accepting this oversimplified



4
  In addition, two judges in Texas denied two other § 101 motions involving two of the three patent
families at issue here. (See Exs. 2, 3.) Defendant’s motion fails to acknowledge, much less
distinguish, any of these adverse rulings contradicting its § 101 arguments.


                                                11
Case 1:19-cv-00350-CFC Document 33 Filed 09/16/19 Page 17 of 44 PageID #: 1255




characterization of the claims5, it is clear that they are directed to particular methods

and systems for digital-data compression, and thus cannot be abstract. Indeed, even

the key, summary-form aspects of the inventions are directed to technological

solutions: systems of digital data compression/decompression utilizing two encoders

(e.g., content dependent and content independent) to compress/decompress data

blocks based on an analysis of the specific content of the data. Defendant provides

no authority for its conclusory assertion that “compression is a long-practiced

activity.” (Mot. at 13.) And regardless, the Federal Circuit in DDR Holdings

specifically pointed out that an “improved, particularized method of digital data

compression,” such as that claimed in the ’825 patent, is a prime example of the type

of claim that would not be abstract. 773 F.3d at 1259; see also Enfish, 822 F.3d at

1339 (claims directed to “improv[ing] the way a computer stores and retrieves data

in memory” not abstract).

       Defendant’s argument that the claims utilize generic computer functions and

components likewise fails. The Federal Circuit has repeatedly rejected the notion

that the disclosure of conventional computing elements “dooms the claims.” Enfish,

822 F.3d at 1338; see also Visual Memory, 867 F.3d at 1262 (a “patent’s use of




5
  See Verint Sys. Inc. v. Red Box Recorders Ltd., 226 F. Supp. 3d 190, 192 (S.D.N.Y. 2016) (“Many
recent motions seeking determinations of patent ineligibility suffer from such reductionist
simplicity—from characterizing as simply a mousetrap that which is in fact a better mousetrap.
Courts faced with such motions must scrutinize reductive descriptions with great care.”).


                                               12
Case 1:19-cv-00350-CFC Document 33 Filed 09/16/19 Page 18 of 44 PageID #: 1256




conventional computer components” not “fatal to patent eligibility”). Where, as

here, the claims do not simply “add general-purpose computer components to a

fundamental economic practice or mathematical equation,” but rather are directed to

specific improvement in computer functionality, they are not abstract. Id. at 1338–

39.

       For example, as expressly discussed in the patent itself, the ’825 patent

specifically addresses limitations and problems arising in the realm of compressing

“[d]iffuse digital data” which is “a representation of data that . . . is typically not

easily recognizable to humans in its native form.” (’825 Patent at 1:44-51; see also

id. at 3:49-58 (explaining that the ’825 patent “address[es] limitations in

conventional data compression techniques” by “providing fast and efficient data

compression using a combination of content independent data compression and

content dependent data compression”).)6 This compression is achieved using a

plurality of encoders and compression techniques and chooses a compression

technique based on the data type. (Id. at 3:61-67.) This “specific implementation of

a solution to a problem in the software arts” is anything but abstract. Enfish, 822


6
  Other patents filed by well-known technology companies likewise acknowledge technological
problems with computer capacity and that there is still a need for more efficient compression
systems. See, e.g., U.S. Pat. No. 9,026,568 at 2:43-47 (filed by Altera in 2012; “In order to better
meet the requirements of higher speed data transfer, reduced memory utilization and minimal
computation in many computing applications, a need exists for computationally efficient
compression and decompression.”); U.S. Pat. No. 9,026,568 at 2:43–47 (filed by Western Digital
in 2013; “It is desirable to provide mechanisms and architectures for increasing capacity,
reliability, and performance of data storage systems.”).


                                                13
Case 1:19-cv-00350-CFC Document 33 Filed 09/16/19 Page 19 of 44 PageID #: 1257




F.3d at 1339; see also Ex. 3 at 2 (finding that under Realtime’s proposed

constructions, Realtime’s patents are “more analogous to those in DDR Holdings

because they provide technological solutions to problems arising specifically in the

realm of computer technology”); Ex. 1 (finding that “[t]he ’728 Patent [which is

related to and shares a specification with the ’825 patent] is directed to patent eligible

subject matter because it discloses a specific improvement in computer

capabilities”); McRO, Inc. v. Bandai Namco Games America, Inc., 837 F.3d 1299,

1315 (Fed. Cir. 2016) (rejecting argument that inventions “simply use a computer as

a tool” and holding patents eligible because claims “focused on a specific asserted

improvement in computer animation, i.e., the automatic use of rules of a particular

type.”).

      Defendant’s assertion that the patent claims merely utilize results-based

language without describing how to achieve those results improperly ignores key

aspects of the various claims. See McRO, 837 F.3d at 1313 (“Courts ‘must be careful

to avoid oversimplifying the claims’ by looking at them generally and failing to

account for the specific requirements of the claim.”). For example, claim 1 of

the ’825 patent recites highly specific steps including determining whether or not a

parameter or attribute of data within a data block is identified for the data block

wherein the determining is not based solely on a descriptor that is indicative of the

parameter or attribute of the data within the data block, and compressing the data



                                           14
Case 1:19-cv-00350-CFC Document 33 Filed 09/16/19 Page 20 of 44 PageID #: 1258




using two different encoders based on the determined parameter or attribute, among

other things. The dependent claims contain additional limitations, including

“transmitting a data token indicative of the compression utilized to provide the

compressed data block” (claim 3), fixing the size of the data block (claim 8), utilizing

a lossless encoder (claim 12), and utilizing a Lempel-Ziv encoder (claim 14). See,

e.g., Visual Memory, 867 F.3d at 1257, 1260–61 (upholding patentability of

comparable claim and rejecting defendant’s argument that the patent does not

“describe how to implement the ‘programmable operational characteristic’ and

requires someone else to supply the innovative programming effort”); Finjan, 879

F.3d at 1305 (holding claims recited more than a mere result where they recited

“specific steps—generating a security profile that identifies suspicious code and

linking it to a downloadable—that accomplish the desired result”).

      Contrary to Defendant’s assertions, these are not processes that can be

performed mentally by humans. Defendant does not even attempt to explain how the

human mind could possibly compress digital data based on attributes of the data.

Instead, Defendant merely string cites various cases that have nothing to do with

digital data compression, but rather are more generally directed to collecting and

recognizing data. (See Mot. at 15–16.) Indeed, in the Symantec case heavily relied

on by Defendant, which concerned claims directed to screening and routing emails,

the Federal Circuit specifically contrasted those claims with claims directed to



                                          15
Case 1:19-cv-00350-CFC Document 33 Filed 09/16/19 Page 21 of 44 PageID #: 1259




“digital data compression,” the latter of which are unquestionably not abstract.

Symantec, 838 F.3d at 1315.

      The other cases cited by Defendant are likewise distinguishable. For example,

Defendant cites BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1287 (Fed. Cir.

2018) in arguing that the limitations of the ’825 patent claims (e.g., determining a

parameter or attribute of the data not based solely on a descriptor of the parameter

or attribute) are insufficient to render the claims non-abstract. (Mot. at 14.) But in

that case, the claims at issue were directed to the abstract idea of “generic index” for

“organizing information stored in a database.” BSG, 899 F.3d at 1283. And rather

than provide an “improvement to the way databases store or organize information,”

under the claimed methods, the information inputted by users into is “stored and

organized in the same manner as information inputted into conventional databases.”

Id. at 1289. After concluding that the claims were abstract, the court rejected the

argument that “a claim is not directed to an abstract idea so long as it recites

limitations that render it narrower than that abstract idea.” Id. at 1287. In other

words, narrowing limitations, by themselves, cannot save a claim that is inherently

abstract. Id. Here, by contrast, the ’825 patent claims are clearly directed to

improving “conventional data compression techniques” using a new and

unconventional combination of content independent data compression and content

dependent data compression. (’825 Patent at 3:49–58.) Federal Circuit precedent



                                          16
Case 1:19-cv-00350-CFC Document 33 Filed 09/16/19 Page 22 of 44 PageID #: 1260




establishes that this is not an abstract idea, and Defendant’s “minimal narrowing”

argument is thus irrelevant.

      The claims in RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322 (Fed. Cir.

2017) also were not directed to improvements in computer functionality, but rather

recited methods for creating a composite image using standard encoding and

decoding techniques. More specifically, the claimed invention was limited to taking

an image on a display, assigning an image code, and reproducing the image based

on the codes, which, as the court noted, “does not even require a computer.” Id. at

1326, 1328. Here, by contrast, the ’825 patent is not simply directed to encoding and

decoding. Nor does it merely use conventional computing techniques to achieve an

abstract result. Rather, the ’825 patent discloses specific improvements to data

compression by compressing the data stream using a combination of content

dependent and independent data recognition, as well as a plethora of encoders to

achieve maximum compression. (’825 Patent at 4:64–5:03; see also Ex. 1 at 10

(finding RecogniCorp inapposite because the related ’728 patent “improves typical

data compression”).)

      In In re TLI Commc’ns LLC Patent Litigation, 823 F.3d 607 (Fed. Cir. 2016),

the patent claimed a method and system for taking, transmitting, and organizing

digital images. The court found that the recited physical components “merely

provide a generic environment in which to carry out the abstract idea of classifying



                                         17
Case 1:19-cv-00350-CFC Document 33 Filed 09/16/19 Page 23 of 44 PageID #: 1261




and storing digital images in an organized manner.” Id. at 611. The court further

noted that “the specification’s emphasis that the present invention ‘relates to a

method for recording, communicating and administering [a] digital image’

underscores that [the claim] is directed to an abstract concept.” Id. Here, by contrast,

the ’825 patent specification makes clear that the patent is directed to improvements

in digital data compression, which is not abstract. (’825 Patent at 1:44–51, 3:49–67,

4:64–5:03.) And multiple courts have rejected the notion that the claims only

“provide a generic environment” for digital data. (See, e.g., Ex. 1 at 12–13 (analyzing

claims of the related ’728 patent); Ex. 4.)

      In Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat. Ass’n,

776 F.3d 1343 (Fed. Cir. 2014), the claims generally recited a method of extracting

data from hard copy documents using a scanner, recognizing information from the

extracted data, and storing that information in a memory. Id. at 1345. The court

found that the claims were directed to the abstract concept of data collection,

recognition, and storage, which is “undisputedly well-known.” Id. at 1347. For

example, “banks have, for some time, reviewed checks, recognized relevant data

such as the amount, account number, and identity of account holder, and stored that

information in their records.” Id. Here, by contrast, the ’825 patent claims are

directed to new and improved methods for digital data compression, which cannot

be performed by humans, and which the Federal Circuit has repeatedly recognized



                                          18
Case 1:19-cv-00350-CFC Document 33 Filed 09/16/19 Page 24 of 44 PageID #: 1262




as not abstract. See, e.g., DDR Holdings, 773 F.3d at 1259. 7

       As explained above, and as has been found by multiple courts in denying §

101 motions regarding related patents, because the ’825 patent claims are directed

to specific improvements in computer functionality (namely, digital data

compression), this case is more analogous to the cases such as DDR Holdings,

Finjan, Enfish, DDR, Core Wireless, and Visual Memory.

       For example, in Visual Memory, the Federal Circuit determined that the claims

at issue were directed to an “improved memory system” that configured operational

characteristics of a computer’s cache memory based on the type of processor

connected to the memory system. Id. at 1261. Depending on the processor type, the

invention’s memory caches could adjust their function, which allowed the claimed

7
  The other cases cited by Defendant are similarly inapposite. FairWarning IP v. Iatric Sys., Inc.,
839 F.3d 1089 (Fed. Cir. 2016) (patent relating to “detecting improper access of a patient’s
protected health information”); Smart Sys. Innovations, LLC v. Chicago Transit Auth., 873 F.3d
1364 (Fed. Cir. 2017) (claims involving “acquiring identification data from a bankcard, using the
data to verify the validity of the bankcard, and denying access to a transit system if the bankcard
is invalid”); Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016) (patent claiming
method for “detecting events on an interconnected electric power grid in real time over a wide area
and automatically analyzing the events on the interconnected electric power grid,” which was
merely directed to “gathering and analyzing information of a specified content, then displaying the
results”); Two-Way Media Ltd. v. Comcast Cable Comm., LLC, 874 F.3d 1329 (Fed. Cir. 2017)
(claims directed to abstract idea of “sending,” “directing,” and “monitoring” information); Interval
Licensing LLC v. AOL, Inc., 896 F.3d 1335, 1339 (Fed. Cir. 2018) (claims directed to the
implementation of an attention manager to acquire and display content); Intellectual Ventures I
LLC v. Capital One Fin. Corp., 850 F.3d 1332 (Fed. Cir. 2017) (disclosing invention allowing a
user to “view and update XML documents in different formats”); Apple, Inc. v. Ameranth, Inc.,
842 F.3d 1229, 1241 (Fed. Cir. 2016) (patents claiming systems for generating and transmitting
menus, which were intended to address problems in restaurant ordering and were “not directed to
a specific improvement in the way computers operate”); Voit Techs., LLC v. Del-Ton, Inc., 757 F.
App’x 1000 (Fed. Cir. 2019) (patent disclosing method that for providing secure communication
of text and image information between a central server computer and remote client computers for
the purpose of buying and selling items; in finding the claim abstract, the Federal Circuit noted
that the claims did not “did not “improve[] compression techniques or the functioning of the
computer”).

                                                19
Case 1:19-cv-00350-CFC Document 33 Filed 09/16/19 Page 25 of 44 PageID #: 1263




invention to accommodate different types of processors without compromising

performance. Id. at 1256–57, 1259. Though the patent in Visual Memory utilized

conventional computer components, the specification made clear that “the inventors

viewed their innovation as the creation of ‘a memory system which is efficiently

operable with different types of host processors,’” and the patent claims disclosed,

in comparable detail to the ’825 patent, how to implement such a memory system.

Id. at 1261.8

                b.    Defendant’s arguments regarding the ’751 and ’458 patents
                      are flawed.

       Defendant’s arguments regarding the ’751 and ’458 patents are essentially the

same its arguments regarding the ’825 patent and fail for the same reasons.

Defendant asserts that these patents are directed to “compressing data based on its

attributes and using compression to speed up data.” Mot. at 22. But as discussed

above, even this oversimplified characterization of the claims demonstrates that they

are directed to particular methods and systems for digital data compression, which



8
 Claim 1 of the patent at issue in Visual Memory recited:
   A computer memory system connectable to a processor and having one or more programmable
   operational characteristics, said characteristics being defined through configuration by said
   computer based on the type of said processor, wherein said system is connectable to said
   processor by a bus, said system comprising:
       a main memory connected to said bus; and
       a cache connected to said bus;
       wherein a programmable operational characteristic of said system determines a type of data
       stored by said cache.
The ’825 patent claims are at least as detailed as this claim.

                                               20
Case 1:19-cv-00350-CFC Document 33 Filed 09/16/19 Page 26 of 44 PageID #: 1264




the Federal Circuit has repeatedly recognized as eligible under § 101. See, e.g., DDR

Holdings, 773 F.3d at 1259.

      Defendant’s assertion that the “patents admit that there is no purported

improvement in the compression techniques or in data storage technology” (Mot. at

24) is patently false and is directly contradicted by the faces of the patents

themselves. The ’458 patent expressly states that the invention relates to particular

systems and methods for “improving data storage and retrieval bandwidth utilizing

lossless data compression and decompression.” (’458 Patent at 1:17–20.) The patent

specification also identifies existing problems in the realm of digital data

compression that the invention is intended to address, including that “high

performance disk interface standards . . . offer only the promise of higher data

transfer rates through intermediate data buffering in random access memory,”

“[f]aster disk access data rates are only achieved by the high cost solution of

simultaneously accessing multiple disk drives with a technique known within the art

as data striping,” and “additional problems with bandwidth limitations similarly

occur[ing] within the art by all other forms of sequential, pseudorandom, and random

access mass storage devices.” (Id. at 2:9–59.) The ’458 patent solves the foregoing

problems with novel technological solutions in digital data compression utilizing a

plurality of different lossless dictionary compression encoders, and optionally a

compression descriptor, for accelerated storage and retrieval of data blocks. The



                                         21
Case 1:19-cv-00350-CFC Document 33 Filed 09/16/19 Page 27 of 44 PageID #: 1265




novel approaches taught in the specification, include (a) using digital compression

type descriptor “for output so as to indicate the type of compression format of the

encoded data block”; (b) “data storage and retrieval accelerator method and system

[being] employed in a disk storage adapter to reduce the time required to store and

retrieve data from computer to a disk memory device”; (c) “data storage and retrieval

accelerator method and system [being] employed in conjunction with random access

memory to reduce the time required to store and retrieve data from random access

memory”; and (d) “provid[ing] an effective increase of the data storage and retrieval

bandwidth of a memory storage device.” (Id. at 2:63–3:62; 11:63–12:58.)

      Likewise, the ’751 patent is aimed at providing accelerated transmission of

data in a communication channel using data compression and decompression to

provide data feeds, transfers, and communications and effectively increase the

bandwidth of the communication channel and/or reduce the latency of data

transmission. (’751 Patent at 1:25–36.) The patent discusses problems in the existing

art with the high cost of implementing, disseminating, and operating trading systems

due to the “high bandwidth required to transfer large quantities of data” and the

“processing power required to store, transmit, route, and display the information.”

(Id. at 2:42–49.) The patent further notes that “[s]oftware solutions have high latency

and cost while hardware solutions have even higher cost and complexity with

somewhat lower latency.” (Id. at 2:54–56; see also id. at 5:20–22 (“The limitation



                                          22
Case 1:19-cv-00350-CFC Document 33 Filed 09/16/19 Page 28 of 44 PageID #: 1266




of highly significant bandwidth and/or long delays with co-location processing and

long latency times is solved by the present invention.”).) The ’751 patent solves

these and other technological problems and limitations in the prior art by providing

novel technological solutions in digital data transmission, which provide, among

other things, transmission and transparent multiplication of digital-data

communication bandwidth, as well as a potential reduction of the latency associated

with data transmission of conventional systems, and also by utilizing a state machine

to compress data blocks based on an analysis of the specific content of the data being

encoded. (Id. at 5:13–29, 6:13–40.) “The effective increase in bandwidth and

reduction of latency of the communication channel is achieved by virtue of the faster

than real-time, real-time, near real-time, compression of a received data stream prior

to transmission.” (Id. at 6:28–40.) The claimed invention recognizes a characteristic,

attribute, or parameter of data to select a compression encoder, and uses a state

machine to provide compressed data. Id. Advantages of the claimed inventions

include “a consistent reduction in latency” where “[t]he data compression ratio is

substantial and repeatable on each data packet,” and packet independence (i.e., “no

packet-to-packet data dependency”). (Id. at 7:52–8:2.)

      Contrary to Defendant’s assertions, the fact that the patent claims utilize

conventional computing elements and known compression algorithms, does not

render them abstract. Where, as here, “the claims ‘are directed to an improvement in



                                         23
Case 1:19-cv-00350-CFC Document 33 Filed 09/16/19 Page 29 of 44 PageID #: 1267




the functioning of a computer,’” namely improved compression systems, the patents’

“use of conventional computer components” is not fatal to patent eligibility. Visual

Memory, 867 F.3d at 1262; see also Enfish, 822 F.3d at 1338.

      Defendant’s assertion that the claims are abstract because they are “results-

oriented” likewise fails. For example, claim 1 of the ’458 patent recites specific steps

for accelerating data storage requiring a memory device, analysis of the data blocks,

two encoders, and a processor configured to compress two data blocks with two

different lossless compression techniques based on the parameters of the data blocks.

The dependent claims contain additional limitations, including “analysis of the

second data block exclude[ing] analysis based solely on reading a descriptor” (claim

4), further configuring the one or more processors “to write a descriptor to the

memory device” where “the descriptor indicates the lossless compression technique

used to encode the second data block” (claim 6), further configuring the one or more

processors to “store a descriptor on the memory device indicative of the lossless

compression technique used to encode the second data block such that the descriptor

is capable of being utilized to decode at least a portion of the second encoded data

block” (claim 7), and including a “reference to the unencoded first data block” in the

first encoded data block (claim 8).

      Claim 1 of the ’751 patent recites specific steps for compressing data

including analyzing content of a data block to identify a parameter, attribute, or value



                                          24
Case 1:19-cv-00350-CFC Document 33 Filed 09/16/19 Page 30 of 44 PageID #: 1268




of the data block that excludes analyzing based solely on reading a descriptor;

selecting an encoder associated with the identified parameter, attribute, or value; and

compressing data in the data block with the selected encoder to produce a

compressed data block, wherein the compressing includes utilizing a state machine;

and storing the compressed data block. The dependent claims contain additional

limitations, including, for example, “transmitting the compressed data block in a data

packet to a client, the data packet including both control information and compressed

data information” (claim 2), utilizing Transmission Control Protocol/Internet

Protocol (TCP/IP) to transmit the compressed data block (claim 3), and “transmitting

the compressed data block in a packetized data stream having data packets that

include control information and compressed data information, and wherein the

selected encoder is a packet independent encoder” (claim 11).

      Notably, multiple courts have rejected similar arguments that related patents

with specifications substantially identical to the ’458 and ’751 patents are abstract.

For example, in Realtime v. Carbonite, the court found that the ’530 and ’908

patents—which are in the same family as and share a specification with the ’458

patent—“as a whole show a non-abstract idea despite disclosing generic,

conventional computing elements,” and “improve a technological process.” (Ex. 1

at 15.) The court further found that the claims “pair a data accelerator with a memory

device, and then places a data stream with a proper technique that compresses the



                                          25
Case 1:19-cv-00350-CFC Document 33 Filed 09/16/19 Page 31 of 44 PageID #: 1269




data stream and puts the stream into storage more efficiently,” which “goes beyond

the abstract patents in Re[cog]niCorp, where the patent involved choosing one facial

feature image and putting it on the composite image in a second area of the display

by using multiplication operations.” Id. Still further, the court expressly rejected the

defendants’ “results-oriented” argument, explaining: “Although the claims have

stated they only result in “faster compression,” that stated achievement alone does

not make them abstract. . . . The patents set out specified rules to lead to this result

and move them past an over-simplified result-oriented patent.” (Id. at 16.)

      With respect to the ’204 patent, which is related to and shares a specification

with the ’751 patent, the Carbonite court found that this patent “offers more than a

generic use of data transmission; it provides specific steps of analyzing information

and compressing data using specific encoders related to recognized parameters

within the data” and is “not abstract.” (Id. at 20.) The court further found that

the ’204 patent is a “method that analyzes stored data and selects an encoder based

on the data, compresses the data, sends it through a machine, and transmits it,” which

is “more than a result-based patent and do not monopolize an abstract idea.” (Id.)

      Defendant fails to acknowledge, much less distinguish, any of these findings,

because they are simply not distinguishable. The same analysis applies to the ’458

and ’751 patents and requires a finding that they too are not abstract.




                                          26
Case 1:19-cv-00350-CFC Document 33 Filed 09/16/19 Page 32 of 44 PageID #: 1270




      B.     Defendant Also Cannot Show That the Claims Lack Inventive
             Concept Under Alice Step 2.
      Because Defendant cannot meet their burden under step 1, the inquiry ends

here and step 2 need not be addressed. But in any event, Defendant also cannot meet

its burden under step 2.

             1.     The analysis under Alice step 2 involves questions of fact.

      Alice Step 2 requires examination of the claim elements “both individually

and ‘as an ordered combination.’” Alice, 134 S. Ct. at 2355. The Federal Circuit has

clearly established that defendants cannot prevail on this step simply by showing

that individual claim elements are “known in the art.” Bascom, 827 F.3d at 1349–

50. Indeed, “[t]he genius of invention is often a combination of known elements

which in hindsight seems preordained.” McGinley v. Franklin Sports, Inc., 262 F.3d

1339, 1351 (Fed. Cir. 2001).

      In Berkheimer, the Federal Circuit confirmed that any Alice step 2 analysis

involves underlying factual questions. Berkheimer v. HP Inc., 881 F.3d 1360, 1368–

69 (Fed. Cir. 2018). Specifically, the court found that “[t]he question of whether a

claim element or combination of elements is well-understood, routine and

conventional to a skilled artisan in the relevant field is a question of fact.” Id. The

court further explained that “[w]hether a particular technology is well-understood,

routine, and conventional goes beyond what was simply known in the prior art, and

that “[t]he mere fact that something is disclosed in a piece of prior art . . . does not


                                          27
Case 1:19-cv-00350-CFC Document 33 Filed 09/16/19 Page 33 of 44 PageID #: 1271




mean it was well-understood, routine, and conventional.” Id. at 1369. After

reviewing the intrinsic record in the case9, the court concluded that “[t]he

improvements in the specification, to the extent they are captured in the claims,

create a factual dispute regarding whether the invention describes well-understood,

routine, and conventional activities.” Id. Accordingly, the district court there

committed legal error in granting summary judgment despite this factual dispute. Id.

       In Aatrix Software, the Federal Circuit applied these principles to vacate a

district court’s § 101 ruling pursuant to a Rule 12 motion. Buttressing its precedent

in Berkheimer, the court held that “patent eligibility can be determined at the Rule

12(b)(6) stage … only when there are no factual allegations that, taken as true,

prevent resolving the eligibility question as a matter of law.” Aatrix Software, 882

F.3d at 1125. The Federal Circuit found that the district court erred in granting the

motion to dismiss because plaintiff’s “allegations at a minimum raise factual

disputes underlying the § 101 analysis, such as whether the claim term ‘data file’

constitutes an inventive concept, alone or in combination with other elements.” Id.

at 1126.

       The Aatrix court did not end its analysis there. In the first decision of its kind

in the § 101 context, the court applied well-established Rule 12(b)(6) principles and


9
  The patent at issue in Berkheimer claimed methods for digitally processing and archiving files.
The specification discussed problems with conventional digital asset management systems and
explained how the claims increased efficiency in computer functionality by eliminating
redundancies, improving system efficiency, reducing storage requirements. Id. at 1369.

                                               28
Case 1:19-cv-00350-CFC Document 33 Filed 09/16/19 Page 34 of 44 PageID #: 1272




also found that the district court abused its discretion when it denied leave to file an

amended complaint. In remanding, the court then expressly allowed the amended

complaint, holding that, “[v]iewed in favor of [plaintiff], as the district court must at

the Rule 12(b)(6) stage, the complaint alleges that the claimed combination improves

the functioning and operation of the computer itself. These allegations, if accepted

as true, contradict the district court’s conclusion that the claimed combination was

conventional or routine.” Id. at 1127–28; id. at 1126 (“[A]t that stage there certainly

were allegations of fact that, if [plaintiff’s] position were accepted, would preclude

the dismissal.”).

      As discussed further below, the faces of the patents themselves demonstrate

that that they are inventive as they directed to unconventional technological

solutions to address known problems in conventional data compression systems.

Moreover, Realtime’s amended complaint contains detailed factual allegations

demonstrating the inventiveness of each of the patents, as well as setting forth claim

constructions which further underscore the eligibility of the patents. (D.I. 18 at ¶¶

9–14, 16–27, 45–56, 72–83.) At minimum, these allegations—which must be

accepted as true and contradict Defendant’s assertions that the claims are

conventional or routine—raise factual disputes precluding dismissal at the pleading

stage. See Aatrix, 882 F.3d at 1126–28.




                                           29
Case 1:19-cv-00350-CFC Document 33 Filed 09/16/19 Page 35 of 44 PageID #: 1273




             2.     The intrinsic record confirms that the claimed inventions
                    involve unconventional technological solutions under step 2.
      The ’825 patent addresses the prior art problems, including: “their content

sensitive behavior...often referred to as data dependency”; “significant variations in

the compression ratio obtained when using a single lossless data compression

technique for data streams having different data content and data size”; “extremely

large number of application programs, some of which do not possess published or

documented file formats, data structures, or data type descriptors”; “rate at which

new application programs are developed and the need to update file format data

descriptions.” (’825 Patent at 2:4–3:51.) To address these technological problems,

the claims require an unconventional combination of elements, including, for

example, (1) “wherein determining is not based solely on a descriptor that is

indicative of the parameter or attribute of the data within the data block”; (2)

“compressing, if the parameter or attribute of the data … is identified, the data block

with at least one encoder associated with the parameter or attribute,” and (3)

“compressing, if the parameter or attribute … is not identified, the data block with

at least one encoder associated with a non-identifiable parameter or attribute.”

      The ’458 patent addresses problems in digital-data compression, including:

“high performance disk interface standards … offer only the promise of higher data

transfer rates through intermediate data buffering in random access memory”;

“[f]aster disk access data rates are only achieved by the high cost solution of


                                          30
Case 1:19-cv-00350-CFC Document 33 Filed 09/16/19 Page 36 of 44 PageID #: 1274




simultaneously accessing multiple disk drives with a technique known within the art

as data striping”; “problems with bandwidth limitations … by all other forms of

sequential, pseudorandom, and random access mass storage devices.” (’458 Patent

at 2:24–59.) To address these, the claims require an unconventional combination of

elements, including, for example, “a data accelerator” with two different

compression techniques; (b) “a memory device”; (c) where the accelerator is

configured to compress two data blocks; (d) including “a first data block with a first

compression technique”; and (e) a “second data block with a second [and different]

compression technique.” (Id. 18:45-67.) The accelerator is unconventional, as it

requires two different compression techniques and the structural capability of

compressing and storing digital data faster than the digital data can be stored in

uncompressed form.

      The ’751 patent addresses specific problems in the prior art, including:

“latency induced by the act of encryption, compression, decryption, and

decompression”; “substantial latency caused by aggregating data packets due to poor

data compression efficiency and packet overhead”; capacity transmission limitations

using existing T1 lines; “[t]he limitation of highly significant bandwidth and/or long

delays with co-location processing and long latency times.” (’751 Patent at 1:40–

5:22.) The ’751 patent solves these problems by an unconventional compression

system to provide a multiplication of bandwidth and a reduction in transmission



                                         31
Case 1:19-cv-00350-CFC Document 33 Filed 09/16/19 Page 37 of 44 PageID #: 1275




latency. (Id. at 5:28–29, 6:13–19.) For example, claim 1 requires: (a) “identif[ying]

a parameter, attribute, or value of the data block,” (b) analysis “that excludes

analyzing based solely on reading a descriptor,” (c) “selecting an encoder associated

with the identified parameter, attribute, or value”; (c) “compressing data … with the

selected encoder … utilizing a state machine”; (d) “storing compressed data block”;

and (e) wherein “the time of the compressing the data block and the storing the

compressed data block is less than the time of storing the data block in uncompressed

form.”

       The novel and unconventional nature of the asserted patents is further

confirmed by the fact that patents in the same family with substantially identical

specifications (e.g., the ’728, ’530, and ’908 patents) have gone through the

adversarial inter partes review process, after which all challenged claims were

confirmed to be patentable. (Exs. 5–7.) Defendant’s unsupported assertion that

claims are not “inventive” is false and contradicted by the intrinsic record, which

confirms that the claims recite unconventional solutions to improve computer

capabilities. Defendant’s assertions are also contradicted by multiple courts findings

that related patents are inventive.10 At the very least, Realtime’s allegations in the

10
   See, e.g., Ex. 1 at 11 (“Claim 1 of the ’728 Patent is inventive because it utilizes a system and
its structural elements in a way that is a solution to a computing problem.”), id. at 17 (“[T]he ’530
and ’908 Patents create an unconventional solution that results in faster disk access and bandwidth
limitations by using a memory device and a data accelerator to compresses the data stream using
different compression techniques utilizing lossless data compression and decompression.”); id. at
21 (“Claim 12 of the ’204 Patent presents an inventive concept. The claim uses a specific method
with various steps to provide faster transmission of data. . . . Although the claim may use some

                                                 32
Case 1:19-cv-00350-CFC Document 33 Filed 09/16/19 Page 38 of 44 PageID #: 1276




complaint, the intrinsic record, and the prior court rulings raise factual issues which

preclude dismissal.

       In sum, the claimed inventions here do not merely recite well-understood,

routine, conventional activities but, instead, are necessarily rooted in computer

technology and provide a technological solution that improves computer

functionality and overcome a problem specifically arising in the realm of

compression of digital computer data. The patents amount to “significantly more”

than simply claiming an abstract idea and are therefore patent-eligible.

               3.     Defendant’s conclusory arguments contravene Federal
                      Circuit precedent and must be rejected.

       In arguing that the claims lack inventive concept, Defendant pursues the same

flawed arguments discussed above in connection with Alice step 1. For example,

Defendant asserts that the patents lack inventive concept because individual claim

elements purportedly recite “generic” components. But the fact that some of the

individual claim limitations may be performed using known components does not

render them ineligible. Bascom, 827 F.3d at 1350. Properly viewing the claims as a

whole, it is clear that the patents present unique solutions to improve computer

functionality. For example, the ’825 patent provides a technological solution in

digital-data compression by utilizing multiple encoders to compress data blocks


known technology, the system as a whole creates an unconventional solution because it utilizes
‘data compression and decompression to provide data transfer . . . [and] reduce the latency of data
transmission.’”).

                                                33
Case 1:19-cv-00350-CFC Document 33 Filed 09/16/19 Page 39 of 44 PageID #: 1277




based on an analysis of the specific content or type of the data being encoded without

relying solely on a descriptor. (’825 Patent at 2:26–3:67.) The ’458 patent likewise

solves known problems with novel technological solutions in digital data

compression by utilizing a plurality of different lossless dictionary compression

encoders, and optionally a compression descriptor, for accelerated storage and

retrieval of data blocks. (’458 Patent at 2:63–3:62; 11:63-12:58.) And the ’751 patent

provides novel technological solutions in digital data transmission, which provide,

among other things, transmission and transparent multiplication of digital-data

communication bandwidth, as well as a potential reduction of the latency associated

with data transmission of conventional systems, and also by utilizing a state machine

to compress data blocks based on an analysis of the specific content of the data being

encoded. (’751 Patent at Id. at 5:13–29, 6:13–40.)

      Defendant also repeats its assertions that the claims merely focus on results,

and that there “there is no ‘specific implementation’ or ‘specific improvement’ in

computer technology that might provide inventive concept.” (Mot. at 20, 26.) But as

discussed above, these baseless assertions are directly contradicted by the claim

language which recites highly specific steps and components for achieving the

desired results. And regardless, Defendant’s assertions amount to little more than

attorney argument which cannot clearly and convincingly refute the intrinsic

evidence supporting patentability. The Court “must take the specification’s



                                         34
Case 1:19-cv-00350-CFC Document 33 Filed 09/16/19 Page 40 of 44 PageID #: 1278




statements about the purported invention to be true,” and is “not free to accept

[defendant’s] contrary attorney argument” that the claims are directed to

conventional means. MAZ Encryption Techs. LLC v. Blackberry Corp., No. CV 13-

304-LPS, 2016 WL 5661981, at *5 (D. Del. Sept. 29, 2016); see also Bascom, 827

F.3d at 1352 (patents and facts are “construed in favor of [the patentee]”). At the

very least, factual issues compel denial of the motion.11

               4.      Defendant has not clearly and convincingly shown that all
                       of the claims are ineligible
       Defendant’s motion should be denied also because it provides no clear and

convincing evidence that all of the claims of the asserted patents (totaling 100 claims

across three different, unrelated patents) are ineligible. Defendant merely recites

some of the limitations of the dependent claims and provides conclusory attorney

argument that they “recite only insignificant limitations” and “likewise add no

inventive concept.” (Mot. at 21, 26.) This is improper. “The inventive concept

inquiry requires more than recognizing that each claim element, by itself, was known

in the art.” Bascom, 827 F.3d at 1350. And regardless, Defendant’s attorney

argument is insufficient to establish that the claims are directed to unconventional

means. MAZ Encryption, 2016 WL 5661981, at *5. Defendant has not shown and

cannot show that all 100 patent claims are ineligible under any standard, let alone

11
   Should the Court be inclined to grant dismissal, Realtime respectfully requests that dismissal be
without prejudice to amending the complaint because “there certainly [are] allegations of fact that,
if … accepted, would preclude the dismissal.” Aatrix, 882 F.3d at 1126.


                                                35
Case 1:19-cv-00350-CFC Document 33 Filed 09/16/19 Page 41 of 44 PageID #: 1279




the heightened standard on a motion to dismiss.12

       The cases cited by Defendant (e.g., BSG, Content Extraction, RecogniCorp,

and Two-Way Media) are inapposite for the reasons discussed above. Whereas the

patents in each of Defendant’s cited cases are more generally directed to collecting

and organizing data and do not improve computer functionality, it is clear here that

the asserted patents claim unconventional solutions to problems in the realm of

digital data compression.

       C.     As Set Forth in Realtime’s Complaint, Proper Construction of the
              Claims Confirms that the Claims Are Patent Eligible Under § 101
       Realtime’s amended complaint offers the following fact-based claim

constructions that confirm that the solutions claimed in the asserted patents do not

just cover any form of digital data compression techniques, but instead are more

focused—and covers a technical sub-species of digital data compression:

       • “compressing” / “compressed” / “compression”: [representing /
         represented / representation of] data with fewer bits
       • “descriptor”: recognizable digital data
       • “data stream”: one or more data blocks transmitted in sequence
       • “data block”: a single unit of data, which may range in size from
         individual bits through complete files or collection of multiple files
       • “analyze”: directly examine


12
   The claims unaddressed by Defendant provide numerous other limitations and combinations,
including, for example, “data descriptors,” “disk interface,” “dictionary compression,” “serial
configuration,” “real-time,” “TCP/IP,” “UDP Packets,” “packetized data stream,” “lossless”
encoders, “synchronization point,” “default data compression,” and numerous other limitations
arranged and combined in specific claimed ways. (See ’825, ’751, and ’458 claims.)


                                              36
Case 1:19-cv-00350-CFC Document 33 Filed 09/16/19 Page 42 of 44 PageID #: 1280




(D.I. 18 ¶ 9.)

      Prior constructions in earlier cases involving patents related to the ’458, ’751

and ’825 patents further confirm that the claimed methods and systems are in fact

limited to the compression of digital data. For example, pursuant to a stipulation, a

Texas court construed the term “compress”—a term used in all patents—to mean

“represent data with fewer bits.” (Realtime Data LLC v. Actian Corp., No. 15-cv-

463-RWS-JDL, D.I. 362 (E.D. Tex. July 28, 2016).) This construction confirms that

the claimed inventions are limited to the realm of digital-data compression, as a “bit”

is a unit of digital data. The constructions of other claim terms, such as “data block”

and “accelerator” also confirm that the patented inventions are unique to the

compression of digital data. For example, the plain and ordinary meaning of the term

“data block” was stipulated to be “a single unit of data,” which may only “range in

size from individual bits through complete files or collection of multiple files.” Id.

      At least one court has specifically ruled that if Realtime’s “construction of the

claims at issue prevails, the patents are more analogous to those in DDR Holdings

because they provide technological solutions to problems arising specifically in the

realm of computer technology,” and, therefore, any “argument that the patents are

directed to an abstract idea would fail.” (Ex. 3 at 2.) The same conclusion is equally

appropriate here. Under the foregoing constructions, which must be accepted as true

on a motion to dismiss, it is clear that that asserted patents are eligible under § 101.



                                          37
Case 1:19-cv-00350-CFC Document 33 Filed 09/16/19 Page 43 of 44 PageID #: 1281




At minimum, they present fact issues that preclude dismissal at the pleading stage.

V.    CONCLUSION

      For the foregoing reasons, Defendant’s motion to dismiss should be denied.




 September 16, 2019                       BAYARD, P.A.

 OF COUNSEL:                               /s/ Stephen B. Brauerman
                                          Stephen B. Brauerman (No. 4952)
 Marc A. Fenster                          600 N. King Street, Suite 400
 Brian D. Ledahl                          Wilmington, DE 19801
 Reza Mirzaie                             (302) 655-5000
 Paul A. Kroeger                          sbrauerman@bayardlaw.com
 C. Jay Chung
 RUSS, AUGUST & KABAT                     Attorneys for Plaintiff Realtime Data
 12424 Wilshire Boulevard, 12th Floor     LLC
 (310) 826-7474
 Los Angeles, CA 90025-1031
 mfenster@raklaw.com
 bledahl@raklaw.com
 rmirzaie@raklaw.com
 pkroeger@raklaw.com
 jchung@raklaw.com




                                        38
Case 1:19-cv-00350-CFC Document 33 Filed 09/16/19 Page 44 of 44 PageID #: 1282




                  CERTIFICATE OF COMPLIANCE WITH
                     TYPE-VOLUME LIMITATIONS
      Pursuant to paragraph 19(c) of the Court’s Form Scheduling Order for Patent

Cases in Which Infringement Is Alleged, the undersigned certifies that this brief was

prepared using Times New Roman, 14-point font, and contains 9,436 words,

excluding the caption, tables, and signature block.

                                                 /s/ Stephen B. Brauerman




                                          1
